Citation Nr: 0801578	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  03-05 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss disability, rated as noncompensably disabling prior to 
June 21, 2004, and 10 percent disabling on and after that 
date.  

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of an August 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in April 2003.  
A transcript of the hearing is associated with the veteran's 
claims folders.

The veteran's appeal was previously before the Board in 
January 2004, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to June 21, 2004, the veteran's bilateral hearing 
loss was manifested by Level II hearing in the right ear and 
Level IV hearing in the left ear.

2.  Beginning June 21, 2004, the veteran's bilateral hearing 
loss has been manifested by Level IV hearing loss in the 
right ear and Level V hearing loss in the left ear.

3.  The veteran experiences recurrent or constant tinnitus.

4.  A low back disability was not present in service, was not 
manifested within one year of the veteran's discharge from 
service, and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss does not warrant a 
compensable rating during the period prior to June 21, 2004, 
or more than a 10 percent rating for the period beginning 
June 21, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2007).  

2.  There is no basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2007); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002); Smith 
v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

3.  A low back disability was not incurred or aggravated 
during active duty and its incurrence or aggravation during 
such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).  

Bilateral Hearing Loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 
4.85 (2007).

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman Numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
pure tone threshold is 30 decibels or less at 1,000 hertz, 
and 70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the higher Roman numeral.  Each ear will be 
evaluated separately.  
38 C.F.R. § 4.86 (2007).

The veteran contends that his hearing loss is more severe 
than is contemplated by the currently assigned rating because 
when any kind of equipment is running, he cannot understand 
what others are saying.  In other words, background noises 
make it difficult for him to hear.

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.

On VA audiological examination in February 2002, the 
following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	20	45	60	75	50
Left (db):	30	50	70	85	59

Speech recognition ability was 86 percent in the right ear 
and 76 percent in the left ear.  Applying these values to the 
rating criteria results in a numeric designation of level II 
in the right ear and level IV in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI (2007).  Application of the level of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
produces a noncompensable rating.

The veteran was given another VA audiological examination in 
July 2002, in response to his claim for an increased rating 
for his service-connected hearing loss disability.  The 
following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	25	55	65	80	56
Left (db):	30	60	65	95	65

Speech recognition ability was 86 percent in the right ear 
and 78 percent in the left ear.  Applying these values to the 
rating criteria results in a numeric designation of level II 
in the right ear and level IV in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI (2007).  Application of the level of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
produces a noncompensable rating.

The most recent measurements of the veteran's hearing ability 
in the record come from a VA audiological examination 
conducted in June 2004.  The evaluation produced the 
following audiometric findings: 

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	20	50	60	70	50
Left (db):	25	60	65	75	56

Speech recognition ability was 82 percent in the right ear 
and 72 percent in the left ear.  Applying these values to the 
rating criteria results in a numeric designation of level IV 
in the right ear and level V in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI (2007).  Application of the level of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
produces a 10 percent rating.

None of these test results show the exceptional patterns of 
hearing impairment specified in 38 C.F.R. § 4.86 (a) or (b).

The RO granted the increased rating of 10 percent from the 
date of the June 21, 2004, examination based on the test 
results obtained on that date.  As noted above, the results 
of the February 2002 and July 2002 VA examinations do not 
support assignment of a compensable rating, and there is no 
other evidence for the period prior to June 21, 2004, that 
would support assignment of a compensable rating.  Moreover, 
as discussed above, the evidence for the period beginning 
June 21, 2004, supports a rating of 10 percent, but not 
higher.  

Tinnitus

The medical evidence shows that the veteran experiences 
tinnitus.  The February 2002 and July 2002 VA examiners 
described it as constant.  

The veteran has not requested that he be given a separate 10 
percent rating for each ear; however, during the February 
2002 and July 2002 VA examinations, he reported that he 
experiences bilateral tinnitus.  

Diagnostic Code 6260 was revised effective June 23, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, note 2.  The Federal 
Circuit affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral, in Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006). 

The veteran has been awarded the maximum scheduler rating 
available for this disability.  38 C.F.R. §4.87, Diagnostic 
Code 6260.  There is no basis upon which to award separate 
compensable evaluations for tinnitus in both ears.  
Accordingly, a schedular rating in excess of 10 percent 
cannot be assigned.

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2007).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Analysis

The veteran contends that while on active duty in Vietnam in 
February or March 1970, he injured his lower back at a fire 
support base north of Saigon called Black Forest while 
carrying 8 inch projectiles that weighed about 200 pounds 
each.  The veteran recalls that he sought medical treatment 
from a medic and was given pain pills, but did not go to a 
field hospital for treatment.  He noted that the back pain he 
experienced while lifting the projectiles would ease up over 
a period of weeks, and once he was transferred from Vietnam 
to Fort Riley, Kansas, he experienced relief from his back 
pain because he was no longer lifting projectiles.  He added 
that he was stationed at Fort Riley for seven months.  He 
admits that he was not having any trouble with his back at 
the time of his discharge from active duty, but reports that 
he started experiencing back pain again approximately one 
year after his discharge, while doing construction work.  He 
recalls that he went to private doctors for treatment and was 
told that he was aggravating his old back injury, and that he 
had X-rays done at that time, which revealed that he had a 
slipped or herniated disc.  He adds that, over the years, he 
has continually experienced problems related to his in-
service back injury, and that he has sought treatment for the 
condition, which included wearing back braces from time to 
time.  See April 2003 Travel Board Hearing Transcript.  It is 
the veteran's contention that his current low back disability 
is the result of an in-service injury.

The medical evidence of record indicates that the veteran 
does have a currently diagnosed low back disability.  An X-
ray of the lumbosacral spine performed in June 1998 revealed 
mild multilevel discogenic degenerative disease with mild 
disc space narrowing throughout the lumbar spine and mild 
endplate sclerosis.  Minimal anterior osteophytes were noted, 
and a moderately large anterior osteophyte was seen extending 
from the superior endplate of the L4 vertebral body.  An MRI 
of the lumbar spine performed later in June 1998 showed a far 
lateral/extraforaminal HNP on the left at the L3-4 level; 
mild central acquired central spinal stenosis at L4-5; and 
small left paracentral HNP at L5-S1.  The report of an August 
1999 disability evaluation indicates that the veteran 
reported having back problems since 1970 in Vietnam and 
contains a diagnosis of degenerative disc disease.  

Treatment records from the Northern Hospital of Surry County 
show that the veteran was see in the emergency room for back 
pain in October 2004, and that x-rays of the lumbosacral 
spine were interpreted as showing degenerative disc disease 
and lumbar spondylosis.  VA outpatient treatment records from 
December 2000 to May 2004 also show that the veteran has been 
diagnosed with and continues to be treated for degenerative 
disc disease of the lumbar spine.  In addition, Social 
Security Administration disability determination records show 
that the veteran has been declared disabled due in part, to 
his current low back disability.

Although the veteran is competent to report that he was 
treated for low back pain a few months after his discharge 
from service, medical evidence is needed to show the presence 
of a chronic disease, such as arthritis, within one year of 
his discharge from service.  Unfortunately, the veteran has 
been unable to obtain the records of the treatment he reports 
he received for his back within a year from his discharge.  
The evidence of record does not show that the veteran's 
currently diagnosed low back disability was present within 
one year of his discharge from service in 1971 or that it is 
etiologically related to such service.  The veteran's 
discharge examination dated July 1971 shows that there were 
no musculoskeletal defects and there is no mention of 
complaints of low back pain.  It is also negative for any 
evidence of an injury to the lower back while lifting 
projectiles in 1970.  Furthermore, as noted above, there is 
no post-service evidence of a low back disability until 1998, 
decades after the veteran's discharge from active duty.  

In support of his contention that his low back disability is 
related to service, the veteran has submitted a statement 
dated in January 2004 from his mother, which is to the effect 
that the veteran "also had back problems" ever since he 
came home from service.  The statement of the veteran's 
mother is competent evidence of the veteran's symptoms that 
she observed, but, as a layperson, she is not competent to 
provide a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board concludes that this lay 
statement is not probative evidence of a medical nexus. 
Similarly, the veteran's lay statements are not competent 
evidence of the claimed nexus.  None of the medical evidence 
concerning the veteran's back disability suggests that the 
veteran's current back disability is, in fact, related to a 
disease, injury, or event during the veteran's active 
military service.

For the reasons and bases provided above, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for a low back disability, and thus, 
the claim must be denied.  

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in July 2001, prior to the initial 
adjudication of the claim, and in March 2005, the veteran was 
provided with the required notice, to include notice that he 
submit any pertinent evidence in his possession.  The Board 
notes that, even though the letters requested a response 
within 60 days, they also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence 
must be received by the Secretary within one year from the 
date notice is sent).

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for his 
increased rating and service connection claims, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The Board has determined that 
an increased rating for bilateral hearing loss and tinnitus, 
and service connection for a low back disability is not 
warranted.  Consequently, no disability ratings or effective 
dates will be assigned, so the failure to provide notice with 
respect to those elements of the claims was no more than 
harmless error.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the denied claims.  The Board is also unaware of 
any such outstanding evidence.

The Board acknowledges that the veteran has not been afforded 
a VA examination to determine the etiology of his current low 
back disability, but has determined that no such examination 
is required in this case because the medical evidence of 
record is sufficient to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were not prejudicial to the veteran.


ORDER

An increased rating for bilateral hearing loss disability is 
denied.

An increased rating for tinnitus is denied.

Service connection for a low back disability is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


